MEMORANDUM**
Marciano Pangilinan Dimacali, a native and citizen of the Philippines, petitions this court to reverse the decision of the Board of Immigration Appeals (“BIA”) that he is ineligible for asylum, 8 U.S.C. § 1101(a)(42)(A), and for withholding of deportation. We must uphold the BIA’s decision if it is supported by substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 479, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The evidence does not compel the conclusion that Dimacali suffered persecution or has a well founded fear of persecution because after his abduction, he was able to live safely in Manila for a year and his wife and children were able to continue residing safely in Baguio City. Cf. Prasad v. INS, 47 F.3d 336, 339-40 (1995). Similarly, the BIA reasonably determined that Dimacali had not established an entitlement to withholding of deportation pursuant to 8 U.S.C. § 1231(b)(3)(A). See Navas v. INS, 217 F.3d 646, 655 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.